UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4646
ENOS A. WILKERSON,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
            Richard L. Williams, Senior District Judge.
                           (CR-01-355)

                      Submitted: January 28, 2003

                       Decided: March 14, 2003

  Before NIEMEYER, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Amy L. Austin,
Assistant Federal Public Defender, Richmond, Virginia, for Appel-
lant. Paul J. McNulty, United States Attorney, Peter S. Duffey, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WILKERSON
                              OPINION

PER CURIAM:

  Enos A. Wilkerson appeals his conviction of possession of a fire-
arm after having been convicted of a crime punishable by more than
one year in prison, in violation of 18 U.S.C. § 922(g) (2000). Finding
no error, we affirm.

   On appeal, Wilkerson first contends that the district court erred in
denying his motion to dismiss count one of the indictment because
§ 922(g) is unconstitutional facially and as applied to him. Wilkerson
argues that Congress exceeded its authority under the Commerce
Clause in enacting § 922(g). We have recently rejected arguments vir-
tually identical to those raised by Wilkerson, and find his position to
be without merit. See United States v. Gallimore, 247 F.3d 134, 138
(4th Cir. 2001).

   Wilkerson next asserts that the evidence was insufficient to sustain
his conviction. A jury’s verdict must be upheld on appeal if there is
substantial evidence in the record to support it. See Glasser v. United
States, 315 U.S. 60, 80 (1942). In determining whether the evidence
in the record is substantial, this court views the evidence in the light
most favorable to the government, and inquires whether there is evi-
dence that a reasonable finder of fact could accept as adequate and
sufficient to support a conclusion of a defendant’s guilt beyond a rea-
sonable doubt. United States v. Burgos, 94 F.3d 849, 862 (4th Cir.
1996) (en banc). In evaluating the sufficiency of the evidence, this
court does not review the credibility of the witnesses and assumes that
the jury resolved all contradictions in the testimony in favor of the
government. See United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998).

  The elements of a violation of § 922(g)(1) are that: "(1) the defen-
dant previously had been convicted of a crime punishable by a term
of imprisonment exceeding one year; (2) the defendant knowingly
possessed, . . . the firearm; and (3) the possession was in or affecting
commerce, because the firearm had traveled in interstate or foreign
commerce." United States v. Langley, 62 F.3d 602, 606 (4th Cir.
1995) (en banc). Wilkerson stipulated to a disqualifying prior convic-
                     UNITED STATES v. WILKERSON                        3
tion. He argues that the evidence did not show that he actually pos-
sessed the firearm or that his possession was in or affecting interstate
commerce. The testimony of several witnesses, taken together, was
adequate to support the jury’s finding that Wilkerson possessed the
firearm. Further, the firearm was manufactured in Japan, imported to
California, sold to a firearms dealer in Maryland, and ultimately
found in Virginia, so it clearly moved in interstate commerce. Our
review of the record convinces us that the evidence was sufficient as
to each of these elements.

   Wilkerson’s final argument is that the district court erred in deny-
ing his motion for a new trial based upon alleged discovery violations.
This court reviews the district court’s ruling on a motion for a new
trial for abuse of discretion. See United States v. Rhynes, 206 F.3d
349, 360 (4th Cir. 1999) (en banc); see also United States v. Singh,
54 F.3d 1182, 1190 (4th Cir. 1995). Wilkerson moved for a new trial
after counsel discovered apparently exculpatory information in the
original draft of the presentence report that had not previously been
disclosed by the Government. After a hearing on the motion, the dis-
trict court concluded that the probation officer erred in preparing the
initial PSR and the information in question was not required to be dis-
closed to the defense, and denied the motion. Our review of the record
convinces us that the district court did not abuse its discretion in this
ruling.

   Accordingly, we affirm Wilkerson’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED